[J-54-2016]
                 IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


IN RE: THE NOMINATION PETITIONS           :   No. 28 MAP 2016
OF MARC GRAMMES AS CANDIDATE              :
FOR STATE REPRESENTATIVE IN THE           :   Appeal from the Order of
183RD LEGISLATIVE DISTRICT                :   Commonwealth Court dated 3/9/2016 at
                                          :   No. 85 MD 2016.
ALICE J. WALLS, MARK A. CUTH AND          :
ADAM J. SWIFT III,                        :   SUBMITTED: March 23, 2016
                                          :
                   Objectors              :
                                          :
                                          :
                                          :
APPEAL OF: MARC GRAMMES                   :


                                     ORDER


PER CURIAM                                         DECIDED: March 29, 2016
      AND NOW, this 29th day of March, 2016, the order of the Commonwealth Court

dated March 9, 2016, granting the Petition to Set Aside Nominating Petition of Marc

Grammes as Candidate for State Representative in the 183rd Legislative District is

AFFIRMED.